Title: James Madison to Nicholas Biddle, 18 December 1826
From: Madison, James
To: Biddle, Nicholas


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Decr. 18. 1826
                            
                        
                        At the request of Mr Reynolds Chapman, a very respectable neighbour, I take the liberty of making him known
                            to you, for a purpose which he will particularly explain. I understand that as Executor to Doctor Shepherd, who was
                            another respectable neighbour he has occasion, in adjusting a transaction relating to the Estate of the latter, to obtain
                            some information from the President or Cashier of the Bank of the U. S. and I could not err in saying to him that any
                            proper application to either would be received with the attention due to it. I pray you to accept Sir the assurance of my
                            high Esteem & cordial respect.
                        
                            
                                James Madison
                            
                        
                    